Citation Nr: 1037419	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  05-10 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon the 
loss of use of a creative organ.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to April 
1972.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in March 2006 by the 
St. Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied entitlement to SMC based 
upon the loss of use of a creative organ.  

In a June 2008 decision, the Board, in pertinent part, denied the 
Veteran's claim of entitlement to SMC based upon the loss of use 
of a creative organ.  The Veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims (CAVC).  
In a March 2010 Memorandum Decision, the CAVC set aside that part 
of the Board's decision as to the issue of entitlement to SMC, 
and remanded the matter to the Board for actions consistent with 
the Memorandum Decision.  A copy of the CAVC's Memorandum 
Decision is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks SMC based upon the loss of use of a creative 
organ.  As noted above, in its March 2010 Memorandum Decision, 
the CAVC remanded the Veteran's claim for SMC.  The Memorandum 
Decision conveys that VA medical examination (most recently in 
June 2006) was inadequate to evaluate the regulation governing 
the award of SMC.  

Under the applicable criteria, SMC under the provisions of 38 
U.S.C.A. § 1114(k) is payable if a veteran, as the result of 
service-connected disability, has suffered the anatomical loss or 
loss of use of one or more creative organs.  38 C.F.R. § 3.350(a) 
(2009).

VA regulations provide that loss of a creative organ will be 
shown by acquired absence of one or both testicles (other than 
undescended testicles) or ovaries or other creative organ.  Loss 
of use of one testicle will be established when (a) the diameters 
of the affected testicle are reduced to one-third of the 
corresponding diameters of the paired normal testicle, or (b) The 
diameters of the affected testicle are reduced to one-half or 
less of the corresponding normal testicle and there is alteration 
of consistency so that the affected testicle is considerably 
harder or softer than the corresponding normal testicle.  
38 C.F.R. § 3.350(a)(1).  

However, if neither of the conditions (a) or (b) is met, then 
loss of use of one testicle will be established when examination 
by a board finds, that a biopsy, recommended by a board including 
a genitourologist and accepted by the Veteran, establishes the 
absence of spermatozoa.  Id.  

In this case, several VA medical examiners (including in November 
2002 and June 2006) noted that the Veteran's testicles are normal 
in size.  The June 2006 VA examiner stated that a sperm analysis 
of the Veteran did not show azoospermia, but did reveal a reduced 
count (24.7 million/ML) in the lower normal range with lowered 
motility and lowered sperm viability that the examiner thought 
was "more likely a result of [the Veteran's] having a chronic 
prostatitis from multiple venereal infections".  The VA examiner 
noted that the Veteran was sexually active with multiple partners 
prior to entering service with no attempt to use contraception 
and no recollection of any pregnancies or progenies, and opined 
that "it is less likely than not that his inability to 
impregnate a [woman] was due to any event during his military 
service, and more likely than not that his low sperm count and 
infertility existed and was present before he ever entered the 
military".

However, the CAVC noted that "there is no issue in this case as 
to sterility or infertility" and that "[t]he issue is whether 
one or the other of the appellant's testicles is not producing 
spermatozoa" (see Memorandum Decision at page 4).  The CAVC 
further indicated "[t]hat the appellant produces spermatozoa, 
albeit in the lower part of the normal range, does not exclude 
the possibility that he does so with only one functioning 
testicle".  Id.

The Board notes the available medical evidence, including the 
June 2006 VA examiner's finding, does not conclusively 
demonstrate whether one or both of the Veteran's testicles are 
actually producing spermatozoa.  In other words, the examiner's 
findings do not exclude the possibility that the Veteran is 
producing spermatozoa with only one functioning testicle- a 
determination which must be confirmed by biopsy.  There is no 
indication in the record of whether a biopsy was considered, 
discussed with the Veteran, or rejected for some reason.  For 
this reason, the available medical evidence is insufficient to 
resolve the claim.  

Accordingly, the case is REMANDED for the following action:

1.	Advise the Veteran that he may submit 
additional evidence and argument to 
support his claim for SMC based on loss of 
use of a creative organ.  The Veteran 
should be provided with the appropriate 
authorization forms to enable VA to obtain 
any additional VA and non-VA medical 
records identified by him, pertinent to 
the claim. 

2.	Thereafter, schedule the Veteran for VA 
urology examination performed by a 
genitourologist.  The claims files should 
be made available to the physician for 
review (and the examination report should 
indicate if the examiner reviewed the 
Veteran's medical records).  All indicated 
tests and studies should be performed, 
including a scrotal ultrasound study with 
measurements of both testicles, and all 
clinical findings reported in detail.  The 
physician-examiner is requested to respond 
to the following:

a.	The physician-examiner is requested 
to identify or estimate the normal 
size, with approximate dimensions, of 
the Veteran's testicles.  The 
physician should state whether:

i.	the diameters of the affected 
testicle are reduced to one-
third of the corresponding 
diameters of the paired normal 
testicle, or

ii.	the diameters of the affected 
testicle are reduced to one-half 
or less of the normal size of 
the corresponding normal 
testicle and whether there is 
alteration of the consistency so 
that the affected testicle is 
considerably harder or softer 
than would be found in the 
corresponding normal testicle.

b.	If neither of the conditions, (i) or 
(ii) in paragraph a above, is met, 
then arrangements should be made for 
a medical board, including a 
genitourologist, to consider whether 
it recommends biopsy of the Veteran's 
affected testicle or if the procedure 
is rejected as a possibility.  See 
38 C.F.R. § 3.350(a)(1)(c) (2009).  
Complete rationales for the medical 
board's recommendations should be 
included in this report.

c.	If biopsy is recommended and accepted 
by the Veteran, that procedure should 
be performed, and a determination 
should be made by appropriate medical 
personnel as to whether there is 
absence of spermatozoa from one or 
the other of the Veteran's testicles.  

Complete rationales for all opinions 
provided must be included in the 
examination report.

3.	Then review the medical opinion(s) 
obtained to ensure that the Board's remand 
directives were accomplished.  If any 
questions posed were not answered, return 
the case to the examiner (s).

4.	Thereafter, readjudicate the issue of 
entitlement to special monthly 
compensation based on loss of use of a 
creative organ, with due consideration of 
the possibility of "staged" ratings 
pursuant to Fenderson v. West, 12 Vet. 
App. 119 (1999).  If the benefit sought on 
appeal remains denied, issue an 
appropriate supplemental statement of the 
case and provide the Veteran (and his 
representative, if any) the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).
 
